Exhibit 10.2

 

ALLOS THERAPEUTICS, INC.

2000 STOCK INCENTIVE COMPENSATION PLAN

NONQUALIFIED STOCK OPTION LETTER AGREEMENT

TO:         Michael E. Hart

We are pleased to inform you that you have been selected by Allos Therapeutics,
Inc. (the “Company”) to receive a stock option (the “Option”) to purchase shares
(the “Option Shares”) of the Company’s Common Stock under the Company’s 2000
Non-Qualified Stock Option Plan (the “Plan”).

The terms of the Option are as set forth in (i) this Agreement, (ii) the Plan, a
copy of which has been provided to you, and (iii) that certain Separation
Agreement by and between the Company and you, dated March 3, 2006 (the
“Separation Agreement”).  The Plan and the Separation Agreement are incorporated
by reference into this Agreement, which means that this Agreement is limited by
and subject to the express terms and provisions of the Plan and the Separation
Agreement.  Capitalized terms that are not defined in this Agreement have the
meanings given to them in the Plan.

The most important terms of the Option are summarized as follows:

 

Grant Date:

March 3, 2006

Grant ID:

«GrantID»

Number of Shares:

50,000

Exercise Price:

$3.55 per share

Expiration Date:

March 3, 2016

Vesting Base Date:

Not Applicable

Type of Option:

Nonqualified Stock Option

Vesting and Exercisability:  Pursuant to the terms of the Separation Agreement,
provided you (i) comply with the restrictive covenants set forth in Section 6 of
the Separation Agreement (the “Restrictive Covenants”) and (ii) remain employed
by the Company through the Separation Date (as defined in the Separation
Agreement), one hundred percent (100%) of the Option will vest and become
exercisable on the Separation Date, or earlier at the discretion of the Board.

Termination of Option:  Pursuant to the terms of the Separation Agreement, the
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination (voluntary or involuntary) of your
employment or service relationship with the Company prior to the Separation
Date.  Following the Separation Date, the vested portion of the Option will
terminate automatically and without further notice on the earlier of the
following dates:

 

1

--------------------------------------------------------------------------------


 

(a)           ninety (90) days after the later of (i) your resignation from the
Company’s Board of Directors, or (ii) the termination of your consulting
relationship with the Company, if any, as contemplated by Section 1(d) of the
Separation Agreement;

(b)           immediately upon your material breach of any of the provisions of
the Separation Agreement, including the Restrictive Covenants; and

(c)           the Expiration Date.

If you die while the Option is exercisable, the Option may be exercised until
one year after the date of death or the Expiration Date, whichever is earlier.

It is your responsibility to be aware of the date your Option terminates.

Method of Exercise:  You may exercise the Option by giving written notice to the
Company, in form and substance satisfactory to the Company, which will state the
election to exercise the Option and the number of shares of Common Stock for
which you are exercising the Option.  The written notice must be accompanied by
full payment of the exercise price for the number of shares of Common Stock you
are purchasing.

Form of Payment:  You may pay the Option exercise price, in whole or in part, in
cash, by check or, unless the Plan Administrator determines otherwise, by (a)
tendering (either actually or by attestation) mature shares of Common Stock
(generally shares you have held for a period of at least six months) having a
fair market value on the day prior to the date of exercise equal to the exercise
price (you should consult your tax advisor before exercising the Option with
stock you received upon the exercise of an incentive stock option); (b) if and
so long as the Common Stock is registered under the Securities Exchange Act of
1934, as amended, delivery of a properly executed exercise notice together with
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the exercise price, all in
accordance with the regulations of the Federal Reserve Board; or (c) such other
consideration as the Plan Administrator may permit.

Withholding Taxes:  As a condition to the exercise of the Option, you must make
such arrangements as the Company may require for the satisfaction of any
federal, state or local withholding tax obligations that may arise in connection
with such exercise.  The Company has the right to retain without notice
sufficient shares of stock to satisfy the withholding obligation.  Unless the
Plan Administrator determines otherwise, you may satisfy the withholding
obligation by electing to have the Company withhold from the shares to be issued
upon exercise that number of shares having a fair market value equal to the
amount required to be withheld (up to the minimum required federal tax
withholding rate).  The Company may also deduct from the shares to be issued
upon exercise any other amounts due from you to the Company.

Limited Transferability:  During your lifetime only you can exercise the
Option.  The Option is not transferable except by will or by the applicable laws
of descent and

 

2

--------------------------------------------------------------------------------


 

distribution, unless the Plan Administrator permits otherwise.  The Plan
provides for exercise of the Option by a designated beneficiary or the personal
representative of your estate.

Registration:  At the present time, the Company has an effective registration
statement with respect to the Option Shares.  The Company intends to maintain
this registration but has no obligation to do so.  In the event that such
registration ceases to be effective, you will not be able to exercise the Option
unless exemptions from registration under federal and state securities laws are
available; such exemptions from registration are very limited and might be
unavailable.  By accepting the Option, you hereby acknowledge that you have read
and understand Section 14.3 of the Plan.

Binding Effect:  This Agreement will inure to the benefit of the successors and
assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation:  By entering into this Agreement and accepting the grant of the
Option evidenced hereby, you acknowledge: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when options will be granted,
the number of shares subject to each option, the option price, and the time or
times when each option will be exercisable, will be at the sole discretion of
the Company; (d) that your participation in the Plan is voluntary; (e) that the
value of the Option is an extraordinary item of compensation which is outside
the scope of your employment contract, if any; (f) that the Option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) that the vesting of the
Option ceases upon termination of employment or service relationship with the
Company for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement or otherwise permitted by the Plan Administrator;
(h) that the future value of the underlying Option Shares is unknown and cannot
be predicted with certainty; and (i) that if the underlying Option Shares do not
increase in value, the Option will have no value.

 

3

--------------------------------------------------------------------------------


 

Please execute the following Acceptance and Acknowledgment and return it to the
Stock Plan Administrator.

 

 

Very truly yours,

 

 

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Marc H. Graboyes

 

 

Marc H. Graboyes

 

 

Vice President, General Counsel

 

 

4

--------------------------------------------------------------------------------


 

ACCEPTANCE AND ACKNOWLEDGMENT

I, a resident of the State of Colorado, accept the Option described in this
Agreement, the Plan and the Separation Agreement, and acknowledge receipt of a
copy of this Agreement and a copy of the Plan.  I have read and understand the
Plan.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxpayer I.D. Number

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------